Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cirigliano, J.), rendered June 23, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court erred by not affording him the opportunity to withdraw his plea of guilty before imposing a higher sentence than that originally negotiated in the plea agreement. The record, however, indicates that the defendant had been informed that it was the intent of the court to condition the promised sentence on the defendant not being arrested during the period of time between the plea proceeding and sentencing. Because the defendant was arrested during this period of time, the court was no longer bound by its promise and was free to impose a more severe sentence (see, People v Ellis, 162 AD2d 701; People v Betheny, 147 AD2d 488; People v Gamble, 111 AD2d 869). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.